Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Comments
The Examiner notes that the office action below may reference support found in the cited prior art by indicating element numbers, figures or by pointing out a specific paragraph (PAR) number in which support can be found.  The PAR number referenced corresponds to paragraph number beginning in the "Detailed Description" of the disclosure unless otherwise noted.  The pending claims are 1-17.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0134266 to Lai.
With regard to claim 16, a cup holder assembly for a portable and handheld walking apparatus comprising: a fastener assembly (2, figs. 1-2) with an annular clasp (21, fig. 9) having an upper edge and a lower edge opposing the upper edge of the annular clasp, defining an annular recess operably configured to selectively increase and decrease in diameter, i.e. the fastener assembly selectively translates to tighten around a portion of a tubular framing structure of the portable and handheld walking apparatus disposed and compressively retained therein (PAR 0020, 0024); a hinge assembly (3, figs. 1-2) directly and hingedly coupled to the annular clasp having a first hinge member 22 and a second hinge member 23, the hinge assembly operably configured to rotate and have at least one locked position along a rotation path with respect to the upper edge of the annular clasp (hinge assembly 3 rotatably attached and locks via 31, 33); a cantilevered support rod (11) coupled directly to the second hinge member 23; and a cylindrical container member (1) with a bottom wall, a sidewall surrounding the bottom wall (figs. 1-3), and a container fastener directly coupled to an outer surface of the sidewall and having a channel with a portion of the cantilevered support rod disposed and compressively retained therein, the bottom wall and the sidewall defining a cylindrical container cavity (fastener pin 32 couples rod 11 to outside sidewall surface of cup while 11 is disposed within the other sidewall surface, see figs. 2, 9).
Allowable Subject Matter
Claims 1-15 are allowed.
Claim 17 is objected to as being dependent upon a rejected base claim, but appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment (PTO-892) for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 11 a.m. to 7 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300; Inventor Assistance Center is 800-786-9199.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system; see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN D NASH/
Primary Examiner, Art Unit 3734

Date 12/15/2022